Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-24-1997

Krouse v. Amer Sterilizer Co
Precedential or Non-Precedential:

Docket
96-3669




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Krouse v. Amer Sterilizer Co" (1997). 1997 Decisions. Paper 250.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/250


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT




                            No. 96-3669

                          Krouse v. American Sterilizer

    The following modifications have been made to the Court's
opinion issued on September 26, 1997 in the above-entitled appeal
and will appear as part of the final version of the opinion:


Page 12, footnote 5, line 4: please change the word "at" to "as"




                                          /s/ P. Douglas Sisk,
                                                    Clerk




October 24, 1997